Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 30, 2015

The Court of Appeals hereby passes the following order:

A15A0930. DANA MARIE DAVID LACHANCE et al. v. JONATHAN MARC
    SEIDEL, AS EXECUTOR OF THE ESTATE OF NANCY F. NOBLIN et
    al.

       Dana Marie David LaChance filed a notice of appeal from the trial court’s
order purporting to confirm an arbitration award and to enter judgment. As this Court
noted in Barge v. St. Paul Fire & Marine Ins. Co., 245 Ga. App. 112 (535 SE2d 837)
(2000), however, the order confirming the arbitration award and the entry of judgment
must be on separate documents. See id. at 117 (2); see also OCGA § 9-9-15 (a) (upon
confirmation of an arbitration award, “judgment shall be entered in the same manner
as provided by Chapter 11 of this title and be enforced as any other judgment or
decree”). Where, as here, both actions are undertaken in a single document, there is
no valid final judgment. Barge, supra.
       Because LaChance has not demonstrated that the trial court entered final
judgment as contemplated by OCGA § 9-9-15, LaChance was required to follow the
interlocutory appeal procedures in OCGA § 5-6-34 (b) and obtain a timely certificate
of immediate review. LaChance’s failure to do so deprives us of jurisdiction over this
appeal, which is hereby DISMISSED. See Scruggs v. Ga. Dept. of Human Resources,
261 Ga. 587, 588 (1) (408 SE2d 103) (1991).

                                       Court of Appeals of the State of Georgia
                                                                            01/30/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.